 0In the MatterOf OLYMPIA SHINGLECOMPANY,CAPITAL SHINGLE CO.INC.andSHINGLEWEAVERSLOCAL UNION2546Case No. C-857ORDER SETTING ASIDE DECISION AND ORDEROctobeq. 09, 194-1The Board on August 26, 1940, having issued a Decision and Orderin the above-entitled case; 1 Shingle Weavers Local Union 2546 havingpetitioned the Board to set aside the said Decision and Order; andthe Board having duly considered the matter,IT Is HEREBY ORDERED that the said Decision and Order dated August I2611940, be, and it hereby is, set aside.i 26 N.L. R. B., No. 130.36 N. L. R. B., No. 94.473